               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                            CASE NO. 7:19-CR-173-D

UNITED STATES OF AMERICA                   )
                                           )   ORDER GRANTING
                                           )   DEFENDANT'S MOTION TO
      V.                                   )   SEAL
                                           )
                                           )
JOHN WAYNE LACASS                          )

      This matter comes before the Court on the motion of Defendant John Wayne

LaCass to seal his sentencing memorandum and exhibits (DE 183, 183-1, 184,

184-1 to -7). Having considered the motion and other matters of record, the Court

finds that sealing is necessary to give effect to Local Criminal Rule 32.2(j) and to

comply with 38 U.S.C. § 7332 (42 C.F.R. Part 2), and therefore the motion to seal

should be GRANTED. Docket Entries 183, 183-1, 184, and 184-1 to -7 shall

remain under seal.

      IT IS SO ORDERED.

      This the tCS: day of July, 2021.



                                         JAES C. DEVER III
                                         United States District Judge
